Title: To James Madison from James Webb, 13 April 1814
From: Webb, James
To: Madison, James


        
          Sir
          April 13 1814
        
        I have taken the liberty of addressing you and if I shall have committed an error I hope you will be pleas’d to put the best constructions on my intentions. Sir it was suggested to me sometime ago when I livd. in the City of Whashington by Mr. Claxton who had the managment of the furniture in the President’s house that it was necessary there should be a person of my profession—Cabinetmaker to attend too and keep the furniture in repair and to attend to anything in that line in such case I offer myself to your consideration in addi[ti]on to and as the Presidents house would not fill up my time probably I would take liberty of suggesting to you that there is constantly something wanting in the Capitol lik[e]wise the Treasury and War Offices and that as the United States Vessels at the Navy yard require furnishing in there Cabins in many things in my line it might be to the advantage to the United states to have a person whose business it should be to attend to those things. Sir I think I need not say any thing in commendation of myself as I flatter myself you recollect me in my line of business in the City and at the time Mr. Jefferson was president he was a great friend of mine and I understand has spoken well of me in my business such acquirments I now offer to your consideration to

promote as in your opinion may think proper. I thought it prudent to deliver what I had to say in writing and should you Sir condecend to give me an interview I wait in your outter room your answer. I am Sir Yr. most Obdt humbl Sert.
        
          James Webb
        
      